DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on January 28, 2021, claims 1-20 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-12, 23-34 of U.S. Patent No. 10311154.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 11-12, 23-34 of Patent No. 10311154 contain every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10311154 to arrive at the current claims by omitting elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 would be allowable if a TD is filed.



USP 10311154
A method, said method comprising steps of:

a database server receiving a first database statement that declares a table and table columns of said table, said first database statement further declaring: one or more column-major columns of said table columns, and one or more row-major columns of said table columns;

in response to receiving said first database statement, creating said table in a database managed by said database server; and

storing rows in said table, wherein storing rows in said table comprises storing said one or more column-major columns of said rows in column-major format and storing said one or more row-major columns of said rows in row-major format.
1. A method, said method comprising steps of: 

storing rows in a table in a database, wherein storing rows in said table comprises storing one or more column-major columns of said rows in column-major format and storing one or more row-major columns of said rows in row-major format; 

wherein storing rows in said table further comprises: 

storing said one or more row-major columns in a row partition comprising row pages; 

storing said one or more column-major columns in one or more column partitions, each column partition of said one or more column partitions comprising column pages, wherein said one or more column-major columns include a particular column-major column; 

executing a database transaction, wherein executing said database transaction comprises updating in said database said particular column-major column in-place to a new value; 

committing said database transaction; and 

wherein said updating comprises storing said new value in a column page of said one or more column partitions before committing said database transaction.
11. One or more non-transitory computer-readable media storing sequences of instructions, which, when executed by one or more processors, cause:

a database server receiving a first database statement that declares a table and table columns of said table, said first database statement further declaring: 

one or more column-major columns of said table columns, and one or more row-major columns of said table columns; 

in response to receiving said first database statement, creating said table in a database managed by said database server; and

storing rows in said table, wherein storing rows in said table comprises storing said one or more column-major columns of said rows in column-major format and storing said one or more row-major columns of said rows in row-major format.
8. One or more non-transitory computer-readable media storing sequences of instructions, which, when executed by one or more processors, cause: 

storing rows in a table in a database, wherein storing rows in said table comprises storing one or more column-major columns of said rows in column-major format and storing one or more row-major columns of said rows in row-major format; 

wherein storing rows in said table further comprises: 

storing said one or more row-major columns in a row partition comprising row pages; 

storing said one or more column-major columns in one or more column partitions, each column partition of said one or more column partitions comprising column pages, wherein said one or more column-major columns include a particular column-major column; 

executing a database transaction, wherein executing said database transaction comprises updating in said database said particular column-major column in-place to a new value; 

committing said database transaction; and 

wherein said updating comprises storing said new value in a column page of said one or more column partitions before committing said database transaction.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesh et al. (US Pub. No. 20110029569).

As to claim 1, Ganesh et al. teaches a method, said method comprising steps of: 
a database server receiving a first database statement that declares a table and table columns of said table (See Paragraph 40 “database server, may define a storage schema to store tabular data to optimize query performance and maximize data compression”), said first database statement further declaring: 
one or more column-major columns of said table columns, and one or more row-major columns of said table columns (See Paragraph 57 “By migrating rows between row-major and column-major formats, the benefits of each may be realized”); 
in response to receiving said first database statement, creating said table in a database managed by said database server (See Paragraph 39 “create a table using a CREATE TABLE statement”); and 
storing rows in said table, wherein storing rows in said table comprises storing said one or more column-major columns of said rows in column-major format and storing said one or more row-major columns of said rows in row-major format (See Paragraph 69 “rows for a particular segment may be spread between row-oriented storage section 202 and column-oriented storage section 204”). 
	As to claim 2, Ganesh et al. teaches the method of claim 1, the steps further comprising: 
receiving a second database statement requesting to update a column value of a column-major column of said column-major columns (See Paragraph 73 “when a value is updated in a row of table 200, the delete vector in column-oriented storage section 204 is updated to indicate that the row is deleted, and a row with the updated values is stored in row-major storage area 202”); and 
in response to receiving said second database statement, updating in said database said column-major column in-place to a new value (See Paragraph 73 “when a value is updated in a row of table 200, the delete vector in column-oriented storage section 204 is updated to indicate that the row is deleted, and a row with the updated values is stored in row-major storage area 202”). 

	As to claim 11, Ganesh et al. teaches one or more non-transitory computer-readable media storing sequences of instructions, which, when executed by one or more processors, cause: 
a database server receiving a first database statement that declares a table and table columns of said table (See Paragraph 40 “database server, may define a storage schema to store tabular data to optimize query performance and maximize data compression”), said first database statement further declaring: 
one or more column-major columns of said table columns, and one or more row-major columns of said table columns (See Paragraph 57 “By migrating rows between row-major and column-major formats, the benefits of each may be realized”); 
in response to receiving said first database statement, creating said table in a database managed by said database server (See Paragraph 39 “create a table using a CREATE TABLE statement”); and 
storing rows in said table, wherein storing rows in said table comprises storing said one or more column-major columns of said rows in column-major format and storing said one or more row-major columns of said rows in row-major format (See Paragraph 69 “rows for a particular segment may be spread between row-oriented storage section 202 and column-oriented storage section 204”). 

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US Pub. No. 20110029569) in view of Yoon et al. (US Pub. No. 20130166553).

The Ganesh et al. reference teaches all the limitations of claim 2.  With respect to claim 3, Ganesh et al. does not disclose storing said one or more row-major columns in a row partition comprising row pages.
However, Yoon et al. teaches the method of claim 2, wherein storing comprises: 
storing said one or more row-major columns in a row partition comprising row pages (a hybrid table manager 500 is responsible for controlling the movement of data from an in-memory row partition store 502, to in-memory column partition store 504, according to a data movement policy. By intelligently partitioning data, selective data movement may allow fast OLTP processing avoiding column partition access.  FIG. 5A shows a simplified view of a process flow 550 for the movement of records between row partition store and column partition store in an embodiment of a hybrid table. A first step 552 comprises providing in a non-transitory computer readable storage medium, a database created in an application level language and comprising a row partitioned store and a column partitioned store. A second step 554 comprises providing a data movement manager configured to execute a data move from the row partitioned store to the column partitioned store according to a data movement policy, See Paragraphs 76-77); 

storing said one or more column-major columns in one or more column partitions, each column partition of said one or more column partitions comprising column pages (a hybrid table manager 500 is responsible for controlling the movement of data from an in-memory row partition store 502, to in-memory column partition store 504, according to a data movement policy. By intelligently partitioning data, selective data movement may allow fast OLTP processing avoiding column partition access.  FIG. 5A shows a simplified view of a process flow 550 for the movement of records between row partition store and column partition store in an embodiment of a hybrid table. A first step 552 comprises providing in a non-transitory computer readable storage medium, a database created in an application level language and comprising a row partitioned store and a column partitioned store. A second step 554 comprises providing a data movement manager configured to execute a data move from the row partitioned store to the column partitioned store according to a data movement policy, See Paragraphs 76-77).  

executing a database transaction, wherein executing said database transaction comprises said updating (data in the hybrid table may be moved from the relatively update-intensive row partition orientation, to the relatively read -intensive column partition orientation. Data manager 120 is responsible for this data movement, which under certain circumstances may take the form of an asynchronous transactional bulk data move to the column table, See Paragraph 48); 

committing said database transaction (data in the hybrid table may be moved from the relatively update-intensive row partition orientation, to the relatively read -intensive column partition orientation. Data manager 120 is responsible for this data movement, which under certain circumstances may take the form of an asynchronous transactional bulk data move to the column table, See Paragraph 48); and 

wherein said updating comprises storing said new value in a column page of said one or more column partitions before committing said database transaction (frequently accessed records can possibly be moved out of the column partitioned store due to coarse granular access statistics management. For example particular some embodiments could perform page level movement instead of record level management, where a page includes multiple records, some of which are frequently accessed whereas others are not. Such an approach is possible, although an unintended data move may occur for frequently-accessed records, See Paragraph 81).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ganesh et al. (hybrid columnar compressed tables) with Yoon et al. (row and column store).  This would have facilitated improved search efficiency.  See Yoon et al. Paragraphs 1-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: querying.  


With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

The Ganesh et al. reference teaches all the limitations of claim 2.  With respect to claim 4, Ganesh et al. does not disclose storing said one or more row-major columns in a row partition comprising row pages, each row page of said row pages comprising a plurality of row slots.
However, Yoon et al. teaches the method of claim 1, wherein storing comprises:

storing said one or more row-major columns in a row partition comprising row pages, each row page of said row pages comprising a plurality of row slots (See Paragraph 77 “a plurality of pages 602 in a row partition store 604”);

storing said one or more column-major columns in one or more column partitions, each column partition of said one or more column partitions comprising column pages, each column page of said column pages comprising column slots (See Paragraph 77 “pages having a least access frequency can be moved out to the column partition data store”); 
wherein based on a functional mapping, a row slot in said row partition has a one-to-one association with a column slot in each column partition of said one or more column partitions (See Paragraphs 57-58 “a new record 202 is inserted into unique row store (RS) indexes 204 associated with the in-memory row partition data store 206.  According to particular embodiments, before resorting to search each value in the column partitioned data store 208 (a processing-intensive prospect), in order to check for uniqueness violations the hybrid table first performs an optimization 209 based on additional information”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ganesh et al. (hybrid columnar compressed tables) with Yoon et al. (row and column store).  This would have facilitated improved search efficiency.  See Yoon et al. Paragraphs 1-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: querying.  

The Ganesh et al. reference as modified by Yoon et al. teaches all the limitations of claim 4.  With respect to claim 5, Yoon et al. teaches the steps further comprising:
determining a location of a row in said row partition (See Paragraph 86 “search 806 of the values stored in the in-memory column partition 808”); and

based on said functional mapping and said location of said row in said row partition, for each column partition of said one or more column partitions, determining a location of a column value of said row in said each column partition (See Paragraph 86 “search 806 of the values stored in the in-memory column partition 808”).

The Ganesh et al. reference as modified by Yoon et al. teaches all the limitations of claim 4.  With respect to claim 6, Yoon et al. teaches the method of claim 4, the method further including:

determining a location of a row in said column partition of said one or more column partitions (See Paragraph 86 “a search 802 can initially be performed on the in-memory row partitioned data store 804”); and

based on said functional mapping and said location of said column in said column partition, determining a location of said row in said row partition (See Paragraph 86 “a search 802 can initially be performed on the in-memory row partitioned data store 804”).

The Ganesh et al. reference as modified by Yoon et al. teaches all the limitations of claim 4.  With respect to claim 7, Yoon et al. teaches the method of claim 4, wherein at least one column partition of said one or more column partitions is compressed using run-length encoding (See Paragraph 55 “encoding”).

The Ganesh et al. reference as modified by Yoon et al. teaches all the limitations of claim 4.  With respect to claim 8, Yoon et al. teaches the method of claim 7, where the steps further comprise: 
based on a location of a row in said row partition, traversing an index that indexes said at least one column partition to determine a location of an encoded run in said at least one column partition corresponding to a column of said row (See Paragraph 55 “Regarding the column store data, memory consumption may be reduced by dictionary encoding of the column table. The column table also affords rapid OLAP processing by the column engine”).

The Ganesh et al. reference as modified by Yoon et al. teaches all the limitations of claim 8.  With respect to claim 9, Yoon et al. teaches the method of claim 8, the steps further comprising:

determining a location of a column value in said at least one column partition (See Paragraph 12  “column values”); and 
based on said index and said location of said column, determining a location of said one or more rows holding said column value (See Paragraph 22 “providing a range of values of the row partition store”).

The Ganesh et al. reference as modified by Yoon et al. teaches all the limitations of claim 4.  With respect to claim 10, Yoon et al. teaches the method of claim 4, wherein for one or more column pages of said one or more column partitions, each column page of said one or more column pages is associated with a Bloom filter derived from column values in said each column page (See Paragraph 71 “While the above discussion has focused upon the use of a scalable Bloom filter for optimization of hybrid table performance, the present invention is not limited to this particular filter type. Different types of index variations for fast value existence checking may be employed. Examples include but are not limited to hash index, b+-tree index, csb+-tree index, and others”).

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.



Response to Arguments
Applicant’s arguments: 
In regards to claim 1 applicant argues Ganesh et al. fails to clearly and unequivocally disclose a “database statement that declares both one or more column-major columns and one or more row-major columns” for a table, and therefore fails to disclose all limitations of claims 1 & 11.  

Examiner’s Reply: 
Examiner has reviewed remarks dated January 28, 2021, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph(s) 57, Ganesh et al. teaches at it is determined, whether identified row should be migrated to row-oriented storage. The determination may vary from implementation to implementation. In one embodiment, the determination may be based on the type of request received. Certain types of requests, such as inserts, updates and lock requests, may cause a row to be stored in row-major format. By migrating rows between row-major and column-major formats, the benefits of each may be realized. For example, certain operations may be performed more efficiently on data stored in row-major format (e.g., with less reads or writes to disk). Also, certain operations may prevent a columnar-compressed row from recompressing into the same space on disk. In such scenarios, an event may cause the row to migrate to row-oriented storage. On the other hand, storing tabular data in column-major format generally achieves greater compression ratios, because runs of data are generally more common in columns than rows. Thus, if an operation can be performed on columnar-compressed data without decompressing the data, the row may remain in columnar-compressed format. As described further below, in certain embodiments, metadata maintained by a database server may prevent the need to decompress columnar-compressed data. Thus, the determination of whether a row should be migrated to row-major format may be dependent on such metadata. According to one embodiment, if a delete vector in column-oriented storage section 204 indicates that a threshold number of rows have been deleted from a compression unit, then the one or more compression units containing the row may be recompressed after the operation is performed on the row. Once a threshold number of rows have been deleted, it is much more likely that the compression unit may recompress into the same space. Thus, if a threshold number of rows have been deleted, the identified row is not migrated to row-oriented storage.  It is inherent that Ganesh et al.’s row-major format and column-major format would have had to have a database statement for the tables so that it could function.  Thus the rejection is maintained.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20120296883 is directed to Techniques For Automatic Data Placement With Compression And Columnar Storage: [0080] maintain performance of the hybrid table, by limiting access to, or the size of, the processing-intensive column store data. One example of this can occur during an insert operation, as shown in FIG. 2. In particular, FIG. 2 shows a simplified schematic view of the insertion of a new record into a hybrid table 200. First, a new record 202 is inserted into unique row store (RS) indexes 204 associated with the in-memory row partition data store 206.

the particular data row may be stored in row-major format in one or more data blocks that are physically allocated as portions of one or more data files that are stored on the first storage device. A row-major format is a format in which data values from different columns of the same data row are stored as a sequence one after the other. In another example, the one or more data values of the particular data row may be stored in one or more corresponding columnar datasets that are formatted in a column-major format. In a column-major format, data values from the same single column in multiple different data rows (e.g., such as a set of data rows from the same table) are stored as a sequence one after the other
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/               Examiner, Art Unit 2154                                                                                                                                                                                         

/HOSAIN T ALAM/               Supervisory Patent Examiner, Art Unit 2154